         Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Case No.: 1:18-cr-218 (TSC)
                                              )
MARIIA BUTINA, a/k/a                          )
MARIA BUTINA,                                 )
                                              )
       Defendant.                             )
                                              )

        DEFENDANT MARIA BUTINA’S MOTION TO EXCLUDE AND STRIKE
               THE DECLARATION OF ROBERT ANDERSON, JR.

       Defendant Maria Butina, by counsel, files this motion to exclude the opinions and

testimony of Robert Anderson, Jr., striking his declaration (99-1), at the sentencing hearing in this

matter. In support, Maria Butina states the following:

                                       I.   INTRODUCTION

       The Anderson declaration must be stricken because it is itself untimely and was belatedly

and inadequately disclosed in violation of due process and applicable Federal Rules of Criminal

Procedure. While this violation is sufficient to strike the declaration, the fact that the government

used this filing—made late in the evening on Good Friday, a mere 48 hours after a purported notice

that bears no resemblance to the declaration itself, less than a week before sentencing—to unveil

a complete new theory of the government’s case creates additional due process issues that are

sufficient to warrant its exclusion.

                                        II. BACKGROUND

       Late Friday evening, the government used the Anderson declaration to raise the curtain on

its latest speculative theory regarding Maria Butina. While she may not have been trained by the

Russian Federation and is not a “spy in the traditional sense” (Doc. 101 at 2), and while all of her

activities in the United States might have been legal—save for her failure to notify the Attorney

                                                  1
         Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 2 of 11



General of her very public, unfunded, yet still un-noticed friendship and amateur diplomacy project

activities as an agent of Aleksandr Torshin—Maria was really part of a Russian intelligence “spot

and assess” operation. Under this newly-minted theory of the case, the fact that Maria undertook

no espionage-like or covert activities, sought no sensitive or classified information (even when

confronted with the opportunity to do so), and had no intelligence training actually supports and

is “entirely consistent with” (Doc. 99-1 at ¶ 11) the government’s theory. Contrary to all evidence

in the case, Maria’s real mission was to provide invaluable (see id. at ¶ 13) information—that is

publicly available, unclassified and not sensitive—about how to “access” (read: openly and

publicly network, a legal activity for foreign nationals and everyone else) certain Americans, so

that later—at some undetermined time—unnamed intelligence officers can compromise them.

        To roll out this new theory for the first time in the metaphorical bottom of the ninth inning,

one might assume the government’s disclosure and Mr. Anderson’s declaration would: (a) identify

at least one of the hundreds of people Maria met with in the United States who was indeed

“spotted”—that is, approached by Russian intelligence using information she gathered; (b) provide

an actual example of invaluable or sensitive information that she passed on to someone in Russia

from the thousands of communications she voluntarily disclosed as part of this case; or (c) provide

some evidence from this case contradicting Maria’s repeated denials that she has or had any role

with foreign intelligence in the United States whatsoever. The Anderson declaration provides none

of these facts.

        Had the disclosure and declaration been timely, the defense could have retained its own

intelligence expert, fully explored any Giglio or Jencks issues, and pressed for any (much less a

fulsome) identification of what evidence Anderson specifically relied on, other than his

“experience,” “media reports,” “discussions with agents” and the “evidence collected throughout



                                                  2
         Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 3 of 11



the investigation.” (Doc. 99-1 at ¶ 2.) But the government knew that the defense, representing a

young incarcerated foreign national seeking a time-served sentence at a Friday hearing was not in

a position to put off the sentencing to explore these issues. This is, by definition, a sandbag tactic,

and it is not cured by making Mr. Anderson available for cross-examination. His declaration

should be excluded.

                                         III. ARGUMENT

       The time for speculation and changing prosecution theories is over. More than a year ago,

Maria voluntarily turned over all of her communications with Alesandr Torshin to the Senate

Select Committee on Intelligence, and voluntarily answered all of its questions about their

relationship for eight hours under oath. Ten or so days later, federal investigators executed a

warrant to search her apartment, with dozen of agents scouring her home and possessions to find

evidence and obtain forensic copies of every single byte of data from her computers, phones, and—

with the passwords she provided—her email, messenger, and social media accounts. In July last

year, eschewing multiple offers from defense counsel to interview or discuss any of Maria’s

activities, the government decided to arrest and detain her, and she has not been free since. Incident

to her arrest, the government seized all of her electronic devices again (with none of her passwords

changed), this time also taking boxes of documents, books, diaries, journals, calendars, folders,

notebooks, thumb drives, and other papers.

       At Maria’s initial bond hearing before Magistrate Judge Robinson, the government spun a

theory that Maria was a Kremlin-trained agent, who was all packed and on the verge of bolting to

Russia (Doc. 8 at 2); had access to a cache of money (id.); was “likely” in constant “contact with

the FSB” while in the United States (id. at 4); had been surveilled meeting a suspected Russian

intelligence operative (id.); posed as a student for a “cover occupation” (id. at 7-8); used sex to get

a job within a US special-interest group (id. at 8); and was—owing to her being “on par with other

                                                  3
        Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 4 of 11



covert Russian agents” (id. at 6)—a flight risk who could easily hide in the Russian Embassy or

be smuggled out of the country in the trunk of a car bearing diplomatic plates (id. at 4).

       The government cherry-picked communications Maria never tried to hide, combined those

snippets with an affidavit from FBI Counterintelligence Agent Kevin Helson, relying on his

‘training and experience,’ and used the less-strict evidentiary standards for bail hearings—

proceeding by proffer—to introduce working theories masquerading as facts on who Maria was

and what she was doing in the United States. All of them proved false.

       In the nine months since then, subjected to normal discovery and evidentiary standards,

pressed by defense counsel, and allowed dozens of interviews with Maria, the government’s

assertions based on assumptions have evaporated. The government withdrew its salacious

allegations about ‘sex for access,’ conceded Maria was a legitimate graduate student at American

University, dropped the claim about her being in constant contact with the FSB while in the United

States, and now casually acknowledges that Maria “was not a trained intelligence officer” or “a

spy in the traditional sense.” (Doc. 101 at 2.)

       No. Maria is not a trained intelligence officer nor a spy in any sense. The government

knows that. Its prosecutors and federal agents behind closed doors have all but expressed that.

There is no evidence to support that, and they have not charged her with any espionage-linked

crime that addresses that. All Maria has done is accepted responsibility for conspiring to act as an

“agent”—not a secret agent, not an intelligence agent—for Torshin, who was a friend but former

foreign official of the Russian Central Bank. Maria made these admissions based on stipulated

facts (in the Statement of Offense) that she has never denied and have nothing to do with her being

part of some “spot-and-assess” intelligence operation.




                                                  4
        Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 5 of 11



       Maria told the government and federal investigators how she had zero training and no

connection or contact to any foreign intelligence operation in the United States. The government

found and has no evidence to the contrary (which they’ve now scrutinized and had for months),

and the government obviously agreed that Maria told the truth and had not lied, otherwise they

wouldn’t have moved for a USSG § 5K1.1 departure. Yet now at sentencing, with the lure of

lowered evidentiary standards, the government advances for the first time a new theory of Maria

being a “spotter.” For support—apparently abandoning its own case agents who have dissected

her materials for months and have interviewed Maria for over 50 hours—the government now

submits the declaration of Mr. Robert Anderson, Jr., a Bureau alumn turned CEO of Cyber Defense

Labs in Dallas, Texas.

       His testimonial opinions are unreliable. His declaration can only be described as rife with

speculation, circular logic, and bereft of any factual support. To be sure, Anderson never met Maria

and never met her counsel. The government has moreover never disclosed the materials Anderson

reviewed before rendering an opinion, the persons he spoke to before the same, the standards and

metrics he employed, the resources he consulted, the date of his engagement, the duration of his

study, the amount of his compensation, any Jencks or Giglio information, or other underlying notes

or statements. See Fed.R.Crim.P. 32(i)(2) (“If a witness testifies at sentencing, Rule 26.2(a)-(d)

and (f) applies.”). Simply put, the government and Anderson have not offered any reliable

information or specific evidence to support the testimonial conclusions and declaration. Thus, the

court should exclude and strike them.

       It is well-settled that trial judges have great latitude in the sentencing process. United States

v. Tucker, 404 U.S. 443, 446 (1972); Fed.R.Crim.P. 32. This latitude permits a court to consider a

wide range of facts concerning a defendant’s character and crime, however not without limitations.



                                                  5
        Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 6 of 11



Sentencing decisions must rest on reliable information and appropriate considerations. Due

process requires this. Scott v. United States, 419 F.2d 264, 266 (D.C. Cir. 1969); Dorszynski v.

United States, 418 U.S. 424, 431 n.7 (1974); Townsend v. Burke, 334 U.S. 736, 741 (1948); see

United States v. Campbell, 684 F.2d 141, 152-53 (D.C. Cir. 1982). And due process is violated

when the sentencing judge relies on speculation and supposition as to any facts asserted that are

relevant to sentencing. Id. The court should not place on the defendant the burden of bringing forth

evidence or information to rebut unreliable information. Rather, the government must support its

claims with reliable and specific evidence. See, e.g., United States v. Lawrence, 47 F.3d 1559,

1566-69 (11th Cir. 1995) (government bears the burden); United States v. Wise, 976 F.2d 393,

402-03 (8th Cir. 1992).

       In this instance, Mr. Anderson says he reviewed case material, although his declaration

cites none and the government discloses none. In reality, this declaration amounts to nothing more

than a vehicle for the government to proffer a new speculative theory of the case while standing in

the rubble of its old one. Consider the following points:

       First, Anderson speculates Maria was a spotter for the Russians, tasked with identifying

possible targets as part of some intelligence-gathering mission for the Russian government. Yet

supposedly armed with the entire case file, he cannot identify a single directive to Maria that comes

even remotely close to such a mission statement, let alone any one target who was actually

“spotted”—that is, someone later approached by Russian intelligence for recruitment, talks, asset

building, or something else—as a result of Maria’s activities.

       Second, Anderson speculates Maria was a spotter merely because she looked like a spotter.

Specifically, he supposes she was a spotter because “the reports she sent back to the Russian

Official have all the hallmarks of targeting packages used in spot-and-assess operations.” (Doc.



                                                 6
        Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 7 of 11



99-1 at ¶ 11.) But he doesn’t define targeting packages, identify such a package in this case, or

offer an example of a peer-reviewed exemplary one to test his claims and theories. He further

discloses no underlying information on what a spot-and-assess operation looks like, no context, no

historical clues, no case studies, no examples, no distinguishing characteristics or differentials, no

methodologies, no standards, no metrics, no data, and no specific evidence that specifically applies

to Maria. Instead, the government and Anderson ask this court to infer she’s a spotter simply based

on appearances. Such an opinion would never be admissible at trial and should remain

inadmissible as a consideration at sentencing. Contrary to the government and National Security

Section leadership’s claims, mere appearances have no evidentiary value because they are not

sufficiently reliable. All wolves have teeth, but not all animals with teeth are wolves.

       Third, Anderson speculates Maria provided information of “substantial intelligence value”

to the Russian intelligence services. (Doc. 99-1 at ¶ 3.) But he does not link Maria to any Russian

intelligence service let alone make an attempt to tie this conjecture to any specific evidence in the

case. Furthermore, he does not explain how he concluded the information she provided to have

immense value. For instance, he does not explain the data, metric, scale or methodology for

measuring the value of information, or produce or cite any standard, principle, or reliable

underlying materials or resources to corroborate the same. These deficiencies are especially

troubling given that the real (articulated) reason for Anderson’s ‘substantial value’ opinion is

circular. That is, Anderson opines the material had “tremendous intelligence value” merely

because it was the “type of information” he “would have found extremely valuable” if an

intelligence officer. (Doc. 99-1 at ¶ 13.) This is not how expert opinions work.

       Anderson has purportedly had access to the whole case file, all of Maria’s communications

with Torshin, and he cannot identify a single communication of “substantial intelligence value.”



                                                  7
         Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 8 of 11



And yet, a review of the Statement of Offense shows why: Anderson cannot say that a Wikipedia

entry on a presidential candidate or that open-source, internationally and publicly-available

biographical information about a person she met is particularly valuable. So he hides behind the

veil of his ‘training and experience’ as a former FBI counterintelligence agent and invites even

more speculation by saying “access”—to include meeting people and networking—has

intelligence value and is thus clandestine and nefarious, which would effectively criminalize all

networking behavior if done by a foreign national.

        Finally, Anderson speculates that Maria not undertaking any illegal or intelligence-related

activities herself is somehow “[c]onsistent with” his theory that she is a spotter. (Doc. 99-1 at ¶

12.) Using the absence of criminal activity as the basis for speculation that activity is in fact

criminal is almost incomprehensibly speculative.

        The bottom line is that the Anderson affidavit is the government version of the schoolyard

trick of offering the bet: “heads, I win, tails, you lose.” Obviously, had Maria engaged in espionage

or intelligence work in the United States, the government would charged her with those crimes

(heads, the government wins). Because the government was unable—after asserting, failing, and

trying to prove such activities—it now asserts that Maria’s sentence should still be particularly

severe because having not been involved in such clear espionage activities, she must have been a

“spotter,” and her lack of criminal activity is just evidence of her sophistication and tradecraft

(tails, you lose).

        Worse still, the government disclosed its intention to designate Anderson as an expert to

testify at sentencing in this matter a two days before sentencing memoranda were due and eight

days before the hearing, with a holiday weekend in between. The government didn’t attach a copy

of Anderson’s declaration. To the contrary, on April 17, 2019 at 7:31pm, all the defense got was



                                                 8
         Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 9 of 11



notice from the government that it may call some expert to talk about tangential topics and

hypothetical other cases at sentencing rather than this one.




                                               ***




(See Govt’s Apr. 17, 2019 Expert Notice, attached as Exhibit A.)

        On more than one occasion Maria, through her counsel, requested the government to

disclose the identities of all government expert witnesses to be called whether at trial or at

sentencing. These requests (see, e.g., Doc. 40-1 at ¶ 6) asked the government to provide a complete

written summary of testimony to be presented by any government expert witness, including a good

faith summary on what opinions are expected to be the subject testimony, the bases and reasons

for those opinions, and the qualifications of the expert. Maria also requested all Jencks and Giglio

material. (Id. at ¶¶ 7 and 9.)




                                                 9
        Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 10 of 11



       Although such requests came in the context of Fed.R.Crim.P. 16, which generally does not

apply during the sentencing phase of a case, due process still requires a defendant to have adequate

notice of the evidence to be offered against her by the government. See, e.g., United States

Bowman, 926 F.2d 380 (4th Cir. 1991). The Supreme Court has made clear that a defendant has a

right not to be sentenced on the basis of “misinformation of a constitutional magnitude.” United

States v. Tucker, 404 U.S. 443, 447 (1972); United States v. Beaulieu, 893 F.2d 1177 (10th Cir.

1990). This “right is protected by the requirement that the defendant be given adequate notice of

and an opportunity to rebut or explain information that is used against him” at sentencing. United

States v. Beaulieu, 893 F.2d 1177, 1181 (10th Cir. 1990). If the government fails to provide

sufficient, timely, or adequate notice, it runs the risk of preclusion concerning the proferred

evidence. Similarly, “[i]f a witness testifies at sentencing, Rule 26.2(a)-(d) and (f) applies. If a

party fails to comply with a Rule 26.2 order to produce a witness’s statement, the court must not

consider that witness’s testimony.” Fed.R.Crim.P. 32(i)(2).

       The government’s summary of anticipated testimony is thin, late, and hardly adequate.

There is no good faith summary of the subject testimony. Indeed, the actual declaration and noticed

testimony in the summary are completely different on their face. Moreover, the summary of

anticipated expert testimony in the government’s notice is so broadly worded that the government

could easily have noted its intention to call an expert for sentencing shortly after Maria pleaded

guilty, or at least some other date far enough in advance to permit Maria to engage, designate, or

at least consult with her own expert. Instead, knowing that Maria is desperate to go home to her

family and that her counsel would be loathe to prolong Maria’s incarceration any longer, the

government made this disclosure at the 11th hour to prevent any form of meaningful rebuttal. This

is definitional sandbagging. There are no underlying materials, source documents, witness



                                                10
        Case 1:18-cr-00218-TSC Document 102 Filed 04/21/19 Page 11 of 11



statements. Even still, the proposed opinions and conclusions themselves are nothing more than

further speculation and supposition, which are not appropriate sentencing considerations.

                                      IV. CONCLUSION

       Maria has a constitutional right to reliable sentencing procedures and adequate notice.

Federal Rules of Criminal Procedure and due process require it, and the government has not

fulfilled this requirement in this case. For all of these reasons and those that the undersigned may

present during a hearing on this matter, Defendant Maria Butina respectfully requests that the court

exclude and strike the opinion and declaration of the government’s proposed expert Robert

Anderson, Jr.

Dated: April 21, 2019                                Respectfully submitted,


                                                     /s/Robert N. Driscoll
                                                     Robert N. Driscoll (DC Bar No. 486451)
                                                     McGlinchey Stafford PLLC
                                                     1275 Pennsylvania Avenue NW, Suite 420
                                                     Washington, DC 20004
                                                     Phone: (202) 802-9999
                                                     Fax: (202) 403-3870
                                                     rdriscoll@mcglinchey.com


                                                     /s/Alfred D. Carry
                                                     Alfred D. Carry (DC Bar No. 1011877)
                                                     McGlinchey Stafford PLLC
                                                     1275 Pennsylvania Avenue NW, Suite 420
                                                     Washington, DC 20004
                                                     Phone: (202) 802-9999
                                                     Fax: (202) 330-5897
                                                     acarry@mcglinchey.com

                                                     Counsel for Defendant Maria Butina




                                                11
                Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 1 of 12



From:                             Kenerson, Erik (USADC) <Erik.Kenerson@usdoj.gov>
Sent:                             Wednesday, April 17, 2019 7:31 PM
To:                               Driscoll, Robert; Carry, Alfred
Cc:                               Saunders, Thomas (USADC); Zimmerman, Jolie (USADC); Mackie, Will (NSD) (JMD)
Subject:                          Sentencing Notice
Attachments:                      CDL BA Release 022919.docx; EAD-Anderson-bio (1).pdf; Robert Anderson Bio May
                                  2018.docx; Robert Anderson navigant bio.docx; BIO.docx; Anderson Notice.pdf


Bob, Alfred: 

Please see attached and let us know if you have any questions. 

Erik  




                                                           1
       Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 2 of 12




                                                          U.S. Department of Justice

                                                          Jessie K. Liu
                                                          United States Attorney

                                                          District of Columbia


                                                          Judiciary Center
                                                          555 Fourth St., N.W.
                                                          Washington, D.C. 20530


                                                          April 17, 2019


BY EMAIL
Robert Driscoll, Esq.
McGlinchey Stafford, LLP
1275 Pennsylvania Avenue N.W.
Suite 420
Washington, D.C. 20004

               Re: United States v. Mariia Butina, Case No. 18-218 (TSC)

Dear Mr. Driscoll:

         As I indicated in our phone call last week, the government may call Robert Anderson, Jr.,
to testify as an expert witness at sentencing in this matter. Mr. Anderson served as the Assistant
Director of the Federal Bureau of Investigation (FBI)’s Counterintelligence Division; Executive
Assistant Director of the FBI’s Criminal, Cyber, and Response and Services Branch; and Special
Agent in Charge of the Intelligence Division of the FBI’s Washington Field Office. In total, he
served for 21 years as a Special Agent with the FBI. Mr. Anderson retired at the end of 2016 and
is currently the Chief Executive Officer of Cyber Defense Labs in Dallas, Texas. He has testified
as an expert witness in two civil litigation depositions. His testimony in those matters concerned
cyber security and intrusions by nation-state actors. Several of Mr. Anderson’s bios are attached.

        If the government decides to call Mr. Anderson to the stand, the government anticipates
that he will testify about the intelligence goals, priorities, tradecraft, and activities of the Russian
Federation, as well as the interplay among the various Russian government components that are
involved in intelligence and political influence operations. The government anticipates that Mr.
Anderson will testify as to how the Russian Federation benefits from receiving information like
that provided by Ms. Butina during the conspiracy underlying her guilty plea.

        The government anticipates attaching a declaration by Mr. Anderson to its sentencing
materials. Regardless of whether the government calls Mr. Anderson affirmatively as a witness at
the sentencing hearing, it plans to make him available at that hearing, should you or the Court have
any questions for him based on his declaration.
       Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 3 of 12



        The government anticipates that Mr. Anderson’s expert opinions will be based on his
review of: open source materials, such as media reports and interviews; public filings in this case;
discussions with the case agents; and evidence collected throughout the investigation that has been
produced in discovery. We anticipate his opinions also will be based on his vast experience in
investigating and prosecuting counterintelligence cases.

         The government believes that Mr. Anderson’s testimony will assist the Court evaluating
the defendant’s actions in context. The government believes that such testimony would be
appropriate to assist the Court in evaluating the factors to be considered under 18 U.S.C. § 3553(a),
such as the nature and characteristics of the offense and the need for the sentence imposed to: (1)
reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; and (2) afford adequate deterrence to criminal conduct. See 18 U.S.C. § 3553(a)(1),
(2)(A) & (B).

       Please let us know if you have any questions.

                                                              Sincerely,

                                                              Jessie K. Liu
                                                              United States Attorney


                                                      By:     __/s/___________________
                                                              Erik Kenerson
                                                              Thomas N. Saunders
                                                              Jolie F. Zimmerman
                                                              Assistant U.S. Attorneys
             Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 4 of 12




Robert Anderson Jr.
Executive Assistant Director
Criminal, Cyber, Response and Services Branch
Federal Bureau of Investigation
Robert Anderson Jr. was appointed Executive Assistant Director (EAD) of
the Criminal, Cyber, Response and Services Branch in March 2014. In this
position, he oversees all FBI criminal and cyber investigations worldwide,
international operations, critical incident response, and victim assistance.

Mr. Anderson most recently served as Assistant Director of the
Counterintelligence Division beginning in August 2012; prior to that, he
was the division’s Deputy Assistant Director for operations.

Mr. Anderson joined the FBI in 1995 and reported to the Washington
Field Office (WFO), where he worked narcotics and violent crime cases. He then served on the Hostage Rescue
Team and completed deployments to more than 20 countries and war zones.

After becoming a supervisor in the Counterintelligence Division in 2001, Mr. Anderson coordinated several major
People’s Republic of China espionage cases involving the Department of Energy’s (DOE) nuclear weapons
laboratories, including the investigation of Los Alamos National Laboratory scientist Wen Ho Lee. Mr. Anderson
also managed the program that placed FBI Special Agents in DOE labs.

As Unit Chief, he oversaw the management of nuclear proliferation and espionage cases, including the
investigation of export broker Philip Cheng. This investigation led to multiple cases being opened and the arrests
of 16 people for dual-use technology transfers.

Mr. Anderson returned to WFO in 2004, first as supervisor of its global foreign counterintelligence squad and later
as supervisor of one of its espionage squads. In 2007, Mr. Anderson was promoted to Assistant Special Agent in
Charge of the Counterespionage Branch at WFO. In this role, he oversaw the indictment and arrest of multiple
defendants for espionage and related offenses, including an investigation that resulted in one of the first arrests,
prosecutions, and incarcerations of a U.S. citizen committing espionage on behalf of China.

Mr. Anderson returned to Headquarters in 2008 to serve as Chief of the Counterespionage Section. During the
next year, he led the investigation into espionage by former CIA agent Harold James Nicholson and his son,
Nathan, which resulted in Nicholson’s re-arrest and prosecution of both father and son for espionage. Mr.
Anderson was also detailed for three months in 2009 as the Acting Special Agent in Charge of the Albuquerque
Division.

In May 2010, Mr. Anderson was appointed Special Agent in Charge of the Intelligence Division at WFO, where
he led the collection, coordination, and production and dissemination of intelligence information from WFO to
the rest of the FBI and its U.S. Intelligence Community partners.

Before joining the FBI, Mr. Anderson was a Delaware State Trooper for nearly nine years. He served in the uniform
patrol division, the criminal investigative unit, and the aviation section. Mr. Anderson, who is a pilot and a
paramedic, was named the Delaware State Police Trooper of the Year in 1990—the force’s highest honor—for
attempting to rescue individuals who were trapped in a burning home in 1989.
          Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 5 of 12




Robert Anderson, Jr.
Principal
                                      Areas of Focus:
                                         • Cyber, with specific focus on pro-active and reactive breach
                                            response.
                                         • Enterprise risk management and critical infrastructure
                                            protection.
                                         • Insider Threat and Proprietary Trade Secret Theft.
                                         • Strategic advice on risk management.
                                         • Counterterrorism.
                                         • Hostage Rescue.




Mr. Robert (Bob) Anderson, is a part of The Chertoff Group’s global Strategic Advisory Services,
which is comprised of the firm’s Business Strategy and Security Services practice areas. Bob joined
the FBI in 1995, and was a Delaware State trooper for nearly nine years previously, where he served
in the Uniform Patrol Division, the Criminal Investigative Unit, and the Aviation Section. Mr. Anderson
is a pilot and a paramedic. In 1990, he was named the Delaware State Police Trooper of the Year—
the force’s highest honor—for attempting to rescue individuals who were trapped in a burning home.
Bob has a proven record of senior leadership in both private and federal government settings. In
2013, FBI Director James B. Comey named Robert Anderson, Jr. as the Executive Assistant Director
of the FBI’s Criminal, Cyber, Response, and Services Branch. In this role, he was responsible for all
criminal and cyber investigations, international operations, critical incident response, victim
assistance, and roughly 20,000 personnel worldwide. Prior to that, Bob was the Assistant Director of
the FBI’s Counterintelligence Division, in charge of all national security investigations with an
intelligence nexus. He also served in the FBI’s Hostage Rescue Team for many years.

Upon retirement from the FBI in 2015, Bob became a Managing Director of a global legal
technology solutions practice and was an Information Security Segment lead. In this role, Bob
collaborated with clients to tackle their most critical security issues to safeguard against
adversity and ensure that risks are managed rigorously. As a former FBI national security
executive, his unique expertise in industry-leading cyber security threats and incident
response strategies are instrumental in helping clients manage and protect their businesses.

Having been directly involved in investigating and prosecuting some of the most famous
spies in U.S. history, Bob is an expert in investigating theft of proprietary information and
trade secrets. He has been retained as an expert witness in several ongoing litigations. Bob
has run high-profile international investigations in partnership with several Fortune 50
companies, the U.S. Departments of Defense, Justice, Energy, and Treasury, the U.S.
Intelligence Community, and other federal agencies.
                                        1399 New York Avenue, NW Suite 900
                                                Washington, DC 20005
                                          T. 202-552-5280 | F. 202-330-5505
                                               www.chertoffgroup.com
        Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 6 of 12




Robert Anderson
Managing Director


bob.anderson@navigant.com
Washington, DC
Direct: 202.481.7306

Professional Summary
Robert (Bob) Anderson is a Managing Director in the Global Legal Technology Services with Navigant. He
leads the Information Security sub-practice. Bob has an extremely impressive background addressing a
wide array of cyber-security matters. He joins Navigant from the FBI where he most recently served as the
Executive Assistant Director of the Criminal, Cyber, Response and Services branch.


Areas of Expertise
•    Global Program Management: Managed staff and federal international programs in 84 countries;
     Developed informational infrastructure that enhanced communication, operational efficiency, and
     resource exchange throughout the international intelligence and cyber community.
•    Budget Management: Managed operating budgets in excess of $600M; Ranked and prioritized
     program needs and controlled costs to ensure adequate funding throughout a designated fiscal cycle.
•    Change Management: Evolved performance and culture by creating an environment that emphasized
     leadership development, training, and personal/team accountability with full intelligence integration;
     Clarified department missions/goals; Formulated strategies to improve cross-agency communication
     and resource sharing.
•    Strategic Development: Formulated and communicated strategic plans in partnership and
     collaboration with senior officials in the United States Intelligence Community (USIC), Foreign
     Intelligence officials, military leaders, private corporations, White House staff, senior Congressional
     House and Senate Leaders, the Director of National Intelligence, and the Office of the President of
     the United States.
•    Investigations Management: Oversaw, advised, and directed strategic initiatives/operations for high-
     profile international investigations in partnership with Fortune 50 companies, Department of Defense,
     Department of Justice, the USIC, Department of Energy, Department of Treasury, and other federal
     agencies.
            • Types of cases include: Espionage, economic espionage, corporate espionage,
              counterproliferation, fraud, counterterrorism, hostage negotiations and rescues, cyber and
              criminal cases resulting in numerous felony convictions. (Details upon request)
•    Regulatory Compliance: Directed and ensured adherence and compliance to federal regulations
     involving public safety, personnel safety and work conditions, financial reporting, continuing education,
     training, investigations, law enforcement operations, and certification requirements of FBI personnel,
     including sworn law enforcement officers and professional support staff.
        Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 7 of 12




Robert Anderson
Managing Director



Work History
Navigant Consulting, Inc.                                 2016 – Present
Federal Bureau of Investigation                           1995 – 2016
Delaware State Police                                     1987 – 1995


Certifications, Memberships and Awards
Licensed Pilot – Private, Commercial, Instrument, Helicopter
Certified Flight Instructor for single engine and multi-engine aircraft land
Nationally Registered Paramedic
Presidential Rank Award, 2012 - Meritorious Rank to the Senior Executive in the United States
Government, highest award for leadership in the U.S. Government.
Senior Intelligence Officer, 2010 – One of only 10 recipients in the U.S. Intelligence Community
Certified Intelligence Officer, 2007
National Intelligence Meritorious Citation, National Intelligence Community, 2004
FBI Hostage Rescue Team Assaulter 1997-2001
Delaware State Police Trooper of the Year, 1990


Education

Master in Public Administration                           Wilmington University

Bachelor of Science                                       Wilmington University

Associate of Arts: Criminal Justice                       Widener University




Confidential and Proprietary
[1st line for document-specific information]                                                       Page 2
[2nd line for document-specific information]
       Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 8 of 12

                              CYBER DEFENSE LABS
                                 Experts Delivering Expert Services


Contact: Jim Campbell, 972-989-4892, jcampbell@cyberdefenselabs.com




          CYBER DEFENSE LABS NAMES LEADING CYBER SECURITY EXPERT
                     ROBERT ANDERSON, JR. AS NEW CEO

RICHARDSON, TX, March 4, 2019
Cyber Defense Labs (CDL), a full lifecycle information security service provider helping
companies manage, detect and respond to today’s cyber risks, announced Robert Anderson, Jr.
as Chief Executive Officer, effective immediately. Anderson brings strong executive leadership
and exceptional knowledge in cybersecurity, counterintelligence and economic espionage to
help guide CDL as it continues to provide customized solutions to help companies protect
against today’s advanced threats and adversaries.
Rod Jones Chairman CDL www.cyberdefenselabs.com
“We welcome Bob Anderson to Texas – this is perfect timing in bringing world class leadership
and expertise to our organization. At this critical time when effective security is the number one
concern for organizations Bob’s leadership and the team of experts he is assembling will enable
us to offer highly effective client centric services and a unique partnership that our clients will
value”
 “Honored and excited about the possibilities.” said Robert Anderson. “helping clients combat
cybercrime in the modern-day world is what CDL is all about.”
Recently, Anderson served as a Principal within The Chertoff Group’s Strategic Advisory Services
practice, collaborating with clients to tackle their most critical security issues. He previously
served as Managing Director for Navigant’s Global Information Security practice where he
helped rapidly grow the firm’s investigative and incident response services offering.
Anderson is a former national security executive, serving 20+ years with the Federal Bureau of
Investigation (FBI). During this time, Anderson served in several senior level positions,
ultimately rising to become executive assistant director of the FBI’s Criminal, Cyber, Response
       Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 9 of 12

                              CYBER DEFENSE LABS
                                 Experts Delivering Expert Services
and Services Branch where he oversaw all FBI criminal and cyber investigations worldwide,
international operations, critical incident response, and victim assistance. Anderson has
directed strategic initiatives and operations for high-profile international investigations in
partnership with several Fortune 50 companies, along with U.S. Departments of Defense,
Justice, Energy, and Treasury, the U.S. Intelligence Community, and other federal agencies.
Having been directly involved in investigating and prosecuting some of the most famous spies in
U.S. history as part of his law enforcement career, Anderson is an expert in cybercrimes,
counterintelligence, economic espionage, theft of proprietary information and trade secrets,
and critical incident management. He has been retained as an expert witness in several ongoing
litigations.

In 2012, Anderson was awarded the Meritorious Presidential Rank Award by President Barack
Obama, the government’s highest award for leadership.

In his career, Anderson served on the FBI’s Hostage Rescue Team and completed deployments
to more than 20 countries and three war zones. Before joining the FBI, Anderson was a
Delaware State Trooper for nine years in the uniform patrol division, criminal investigative unit,
and aviation section. He received the Medal of Valor and Trooper of the Year Award in 1990 for
his efforts to save a family trapped inside a burning residence. The Trooper of the Year Award is
the highest award presented by the state police and the State of Delaware. Anderson is a
licensed pilot and a nationally registered paramedic.
    Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 10 of 12




Bob Anderson is the Chief Executive Officer of Cyber Defense
Labs in Dallas Texas. A full-service information security
company specializing in “experts delivering expert services”.
Bob recently left his position as a Principal in The Chertoff
Group’s global Strategic Advisory Services where he
collaborated with clients to tackle their most critical security
issues to safeguard against adversity and ensure that risks were
managed rigorously.

As a former national security executive and former Executive
Assistant Director with the FBI, Bob was in charge of over 24
thousand agents, analyst and support employees, his unique
expertise in industry-leading cyber security threats and incident
response strategies are instrumental in helping clients manage
and protect their businesses.

Having been directly involved in investigating and prosecuting
some of the most famous spies in U.S. history, Anderson is an
expert in counterintelligence, theft of proprietary/trade secrets,
criminal and cyber investigations. He has been retained as an
expert witness in several ongoing class action litigations
globally.

Bob and his team perform criminal and cyber investigations
worldwide, conducting forensic analyses to determine how an
incident occurred, assess whether there is evidence of
    Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 11 of 12




information compromise, and identify affected individuals
through data mining.

Bob served as a Special Agent with the FBI for over 21 years,
Bob is a recognized expert in cybersecurity, incidence response,
cyber hacking, counterintelligence, and economic espionage. He
has directed strategic initiatives and operations for high-profile
international investigations in partnership with several Fortune
50 companies, the U.S. Departments of Defense, Justice, Energy,
and Treasury, the U.S. Intelligence Community, and other
federal agencies.

In 2012, Bob was awarded the Meritorious Presidential Rank
Award by President Barack Obama, presented to government
senior executives as the government’s highest award for
leadership.

Early in his career, Bob served on the FBI’s Hostage Rescue
Team and completed deployments to more than 20 countries
and three war zones. Before joining the FBI, Bob was a Delaware
State Trooper for nearly nine years, serving in the uniform patrol
division, criminal investigative unit, and aviation section. He
received the Medal of Valor and the Trooper of the Year Award
in 1990 for his efforts to save a family trapped inside a burning
residence. The Trooper of the Year Award is the highest award
presented by the state police and the State of Delaware. Bob is
    Case 1:18-cr-00218-TSC Document 102-1 Filed 04/21/19 Page 12 of 12




a licensed commercial pilot and a nationally registered
paramedic.
